Case 15-20748 Doc88 Filed 01/31/19 Page 1 of 1

B 2100A (Form 2100A) (12/15)

UNITED STATES BANKRUPTCY COURT

District of Maryland

In re Deborah Lynn Ekonomides; fka Deborah Lynn Rainier Case No. 15-20748

 

TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111 (a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

Seterus, Inc. as the authorized subservicer for Federal

 

 

U.S. Bank Trust National Association as Trustee of National Mortgage Association, ("Fannie Mae"), creditor c/o
Chalet Series III Trust Seterus, Inc.
Name of Transferee Name of Transferor
Name and Address where notices to transferee Court Claim # (if known): 14-1
should be sent: Amount of Claim: $429,921.25
c/o SN Servicing Corporation Date Claim Filed: 11/30/2015

323 Fifth Street
Eureka, CA 95501

Phone: 800-603-0836 Phone: 888-952-7387
Last Four Digits of Acct #: 9256 Last Four Digits of Acct. #: 0837

 

 

Name and Address where transferee payments
should be sent (if different from above):

Phone:
Last Four Digits of Acct #:

 

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By: /s/ D. Anthony Sottile Date: 01/31/2019
Transferee/Transferee’s Agent

 

 

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
